*468CONCURRING OPINION
Hatfield and Lenroot, Judges,'
specially concurring: Although we adhere to the views expressed in' the dissenting opinion in the case of Beaver Products Co. (Inc.) v. United States, 17 C. C. P. A. (Customs) 434, T. D. 43878, as to the proper construction of the so-called duress-entry provisions of section 489 of the Tariff Act of 1922, we deem it proper to consider that issue as settled by the decision in the cited case, as modified by the majority opinion in the case at bar.
So far as the majority opinion modifies the decision in the Beaver Products Co. case, supra, with the exception of the holding that appraisement in duress entries must be suspended until a final decision has been rendered in the pending or test case, we are in hearty accord with it. Having departed in that decision from the plain mandates of section 489, or so it seemed to us, in order to save importers, in some instances, from an alleged multiplicity of appeals in duress-entry cases, it was not an easy matter to devise an understandable and practical method, of procedure in such .cases. Under the circumstances, we think the majority of the court has done very well. However, the net result is that, instead of adding to the statutory benefits already conferred upon importers, the court has, as a matter of fact, deprived importers of important rights and privileges, changed the long-established procedure in duress cases, and added to the inherent difficulties in the administration of the law.
The opinion of the majority holds that in all duress entries the appraiser must suspend his appraisement of the merchandise covered thereby until the “final decision of the test case on reappraisement or re-reappraisement.” This part of the decision is unqualified and relates to all merchandise covered by duress entries without regard to the precise issues involved. The appraisement by the local appraiser of merchandise covered by duress entries will be delayed, in many cases for years, and in cases where the appraiser holds that the merchandise is not comparable in value to that in the test case and in appeals by the collector, the final appraised value will of necessity remain undetermined for many years subsequent to the decision in the test case.
The loss occasioned as a consequence of the almost interminable delay in the ascertainment of the final appraised value will compel importers to forego the privileges intended to be conferred by the duress-entry provisions of the law except where the appraised values in pending cases are greatly in excess of the per se entered values. In other words, importers will be compelled to accept the consequent losses of the long delay in the ascertainment of the dutiable value of their merchandise or accept the losses the duress-entry provisions were intended to prevent. As a result of the holding of the majority *469of the court, importers have gained little and lost much. Moreover, the prohibition against the prompt appraisement of merchandise in duress entries will add to the difficulties in the administration of the law, and as a consequence intelligent action by appraising officials may in many cases be impossible.
The difficulties attending the appraisement of imported merchandise have been sufficiently great under the old and well-established procedure, but they will be infinitely greater if customs officials are required to delay official action for a period of years after the date of the exportation of such merchandise.
We are of opinion that there is'no statutory authority for requiring delay in the appraisement of imported merchandise covered by duress entries. Certainly there is nothing in the provisions of sections 489, 501, 503, or in any other section of the Tariff Act of 1922, to remotely suggest that the Congress ever contemplated requiring a method of procedure so unwise. Accordingly, we have felt constrained to give expression to these dissenting views, although we agree that the conclusion reached by the majority is in entire harmony with the principles announced in the majority opinion.